Devine, Associate Justice.
The indictment in this case was held defective, on motion to quash, because the indictment failed to charge that the assault and battery was unlawful, and because the indictment did not charge *563that the offense was committed with intent to injure the party upon whom the assault and battery is alleged to have been made.
The indictment was not defective. (See The State v. Allen, 30 Tex., 60; The State v. Lutterloh, 22 Tex., 214, and State v. Hays, decided during this term.)
The court erred in sustaining defendant’s motion.
The judgment is reversed and the cause is remanded.
Reversed and remanded.